 419321 NLRB No. 54INTER-NEIGHBORHOOD HOUSING CORP.1In its exceptions, the General Counsel argues that the Applicant'sEqual Access to Justice Act (EAJA) application was not timely re-
ceived by the Board. We find no merit in this contention. The Board
takes administrative notice of its own files which reflect that the Ap-
plicant's application was timely received on December 8, 1994.The General Counsel requests that we strike the submission of anaffidavit of Brian Clark attached to the Applicant's EAJA applica-
tion because it was prepared for the sole purpose of litigation and
constitutes hearsay. We find merit in the General Counsel's conten-
tion that the affidavit constitutes hearsay and grant the motion to
strike.2The Applicant filed a motion for updated fees and a motion foran increase in the maximum rate for attorney's fees. In view of our
decision denying the application for attorney's fees and expenses, we
find it unnecessary to rule on the Applicant's motions.3Jim's Big M, 266 NLRB 665 fn. 1 (1983).4Laborers Fund of Northern California, 302 NLRB 1031 (1991);Craig & Hamilton Meat Co., 276 NLRB 974 (1985).Inter-Neighborhood Housing Corp. and Service Em-ployees International Union Local 32E, AFL±
CIO. Case 2±CA±26453May 31, 1996SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn May 5, 1995, Administrative Law Judge Ray-mond P. Green issued the attached supplemental deci-
sion. The General Counsel filed exceptions1and a sup-porting brief. The Applicant filed exceptions, a sup-
porting brief, a reply to the General Counsel's excep-
tions, and an updated fee request. Thereafter, the Gen-
eral Counsel filed a motion to deny the Applicant's pe-
tition for an increase in the maximum rate for attor-
ney's fees2and the Applicant filed an opposition.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the supplemental decisionand the record in light of the exceptions, cross-excep-
tions, and briefs and has decided to affirm the judge's
rulings, findings, and conclusions only to the extent
consistent with this Supplemental Decision and Order.On September 27, 1994, in the underlying unfairlabor practice case, the judge issued his decision, in
which he recommended dismissal of the complaint in
its entirety. The complaint alleged that the Respondent
violated Section 8(a)(1) and (5) of the Act by failing
to execute an agreed-upon contract with the Union.
The judge found that the Respondent did not reach an
agreed-upon contract with the Union and therefore did
not violate the Act. No exceptions were filed to the
judge's decision and by order of November 8, 1994,
the Board adopted pro forma the judge's findings and
recommendations and dismissed the complaint. There-
after, the Applicant, the Respondent below, filed an
application for an award of attorney's fees and ex-
penses under the Equal Access to Justice Act (EAJA)
and Section 102.143 of the Board's Rules and Regula-
tions. In the instant decision the judge did not findsubstantial justification for the General Counsel tohave pursued the complaint. Accordingly, he granted
the Applicant's application and awarded it the amount
of $12,834.87. The General Counsel disputes the
judge's characterization of his position in the unfair
labor practice case as ``not substantially justified'' and
asserts that he was substantially justified in issuing the
complaint and proceeding to trial. We find merit in the
General Counsel's contentions and for the reasons stat-
ed below, reverse the judge's findings and deny the
application.EAJA, as applied through Section 102.143 of theBoard's Rules and Regulations, provides that a ``re-
spondent in an adversary adjudication who prevails in
that proceeding, or in a significant and discrete sub-
stantive portion of that proceeding'' and who meets
certain eligibility requirements relating to net worth,
corporate organization, number of employees, etc., is
eligible to seek reimbursement for certain expenses in-
curred in connection with that proceeding. Section
102.144 states that reimbursement of such expenseswill be awarded ``unless the position of the General
Counsel over which the applicant has prevailed was
substantially justified.'' To meet this burden, the Gen-
eral Counsel must establish that he was substantially
justified at each stage of the proceeding, i.e., at the
time of the issuance of the complaint, taking the matter
through hearing, and filing exceptions (if any) to the
judge's decision. An examination of the circumstances
and evidence available to the General Counsel at these
junctures is required in order to determine whether the
General Counsel has carried the burden.In order to determine whether the General Counselhas satisfied this test, it is necessary first to identify
what constitutes ``substantial justification.'' The Board
has stated that substantial justification does not mean
substantial probability of prevailing on the merits,3andthat it is not intended to deter the Agency from bring-
ing forward close questions or new theories of the
law.4The Supreme Court has defined the phrase ``sub-stantial justification'' under EAJA as ``justified to a
degree that could satisfy a reasonable person'' or
``having a reasonable basis both in law and fact.''
Pierce v. Underwood, 487 U.S. 552, 565 (1988). Thus,in weighing the unique circumstances of each case, a
standard of reasonableness will apply.In this case, the judge concluded that the GeneralCounsel was not justified in issuing the complaint. In
this connection the judge found that prior to the issu-
ance of the complaint, the General Counsel had suffi-
cient documentary evidence to demonstrate not only
that the charge's allegations were not supported but
that the Union's only witness to support these allega- 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Inter-Neighborhood Housing Corp., Case 2±CA±26453 (1994)(not reported in Bound volumes).6Another affidavit was taken from Rodriguez on May 24.tions was not a sufficiently reliable witness. We dis-agree. We note that it was only through credibility res-
olutions adverse to the General Counsel's case that the
judge found that no agreement had been reached by
the parties. The General Counsel in issuing the com-
plaint and proceeding through trial was acting without
the benefit of the judge's ultimate credibility resolu-
tions.In the underlying case the judge identified the cen-tral issue as turning on credibility:The critical question in this case is whether theparties reached a complete oral agreement on Feb-ruary 10, 1993, which thereby required the em-
ployer, (and the Union), to execute a document
embodying such terms. The Union says they did
and the Employer says that they did not.5Having defined the issue as a conflict between theUnion's version of events and that of the Applicant,
the judge credited the Applicant's version. The judge
found that the evidence showed that the parties at the
February 10, 1993 meeting used the Applicant's draft
proposal of December 29, 1992, and its February 5,
1993 letter as the basis for discussion but that the par-
ties did not reach a final agreement. In crediting the
Applicant's version of events, the judge noted that the
evidence showed that Union Negotiator Rodriguez and
Union Attorney Smith were present at the February 10,
1993 meeting. The judge, however, noted that he could
only rely on the testimony of Union Negotiator
Rodriguez because the Union's, attorney, Smith, could
not recall being present at the meeting. Thus, the judge
found that Rodriguez was not corroborated by the
other union witness who was present or by any notes
taken by either at the meeting. On the other hand, the
judge found that Applicant negotiator Clark's testi-
mony was at least to some extent corroborated by Ap-
plicant's executive director, Zoraida Sepulveda, who
was present at the meeting. The judge noted that be-
cause of Sepulveda's inexperience in labor relations,
she testified that she did not understand much of what
was taking place at the meeting. The judge stressed,
however, that Sepulveda testified that she recalled that
the parties used the February 5, 1993 letter as a guide
and that there were agreements on some issues but that
other issues were unresolved i.e. (prior benefits clause,
sale and transfer clause, and reduction in staff clause).
Regarding the unresolved issues, Sepulveda testified
that the applicant did not agree to the Union's propos-
als. Sepulveda further testified that there was no agree-
ment at the end of the meeting. Thus, the judge found
that Applicant's negotiator Clark was at least to some
extent corroborated by Sepulveda, who although admit-
ting her confusion as to the event in question, did indi-cate the crucial topics discussed at the meeting. There-fore, the judge found that no agreement had been
reached on February 10, 1993, and that the Applicant
did not violate Section 8(a)(5) by terminating negotia-
tions and withdrawing recognition after receiving em-
ployee letters indicating their desire to no longer be
represented by the Union.In pursuing the decision to issue a complaint andtake the case to hearing, the General Counsel was
armed with sworn affidavits from the Union. During
its investigation, the General Counsel took an affidavit
from Union Negotiator Rodriguez on May 18, which
described his version of negotiations.6In his affidavit,Rodriguez asserted that on December 22, 1992, he and
Union Attorney Smith met with Applicant's negotiator
Clark. According to the affidavit, Clark agreed to a
``prior better conditions'' clause and Rodriguez as-
serted that he would have to get clearance from the
union president (a) to waive a sale and transfer clause,
(2) to waive a clause permitting the Union to strike in
the event the Company failed to make benefit fund
payments, and (3) to approve the proposed modifica-
tion of the prior better conditions clause. According to
the affidavit, Rodriguez contacted Clark by telephone
the next day and stated that they had an agreement on
the three items pending and that the union president
had approved the changes. Rodriguez further stated
that Clark said he would submit a draft so that the
contract could be in place on January 1, 1993. Earlier
in his affidavit, Rodriguez noted that in a September
15, 1992 bargaining session the Applicant's negotiator
Clark had indicated that the Applicant's health cov-
erage on unit employees was prepaid through Decem-
ber 31, 1992. According to the affidavit, Clark ex-
pressed concern that the contract take effect by the
new year so that the employees could start their new
health coverage.The next contact between Rodriguez and Clark setforth in the May 18 affidavit was a telephone call at
the end of January by Rodriguez to Clark. The parties
arranged to meet on February 10, 1993. According to
Rodriguez' affidavit, Union Attorney Smith was
present at the meeting but the affidavit does not at-
tribute to him any comments or other participation in
the meeting. According to the affidavit, Clark said he
did not have the final draft of the contract and was
having trouble with the ``prior better conditions''
clause. According to Rodriguez, the parties agreed
again to a 1-year limitation on this provision, and
Clark agreed to mail the agreement as soon as pos-
sible.According to Rodriguez' May 18 affidavit, he re-ceived letters from employees on March 5, 1993, stat-
ing that they no longer wanted the Union to represent
them. According to Rodriguez, he called Clark and in- 421INTER-NEIGHBORHOOD HOUSING CORP.formed him about the letters and warned Clark that hewould file an unfair labor practice charge if Clark did
not send a final agreement. Clark responded that he
did not know anything about the letters. On March 10,
1993, Clark sent a draft agreement, however, he stated
that the Applicant would stop bargaining with the
Union because of doubts concerning the Union's ma-
jority status. On April 5, 1993, according to the May
18 affidavit, Rodriguez received another letter from
Clark stating that the Company would no longer bar-
gain with the Union.The General Counsel also interviewed Applicant'snegotiator Clark. Clark did not provide an affidavit. A
company letter dated July 22, 1993, was sent to the
Region, summarizing the interview and enclosing cer-
tain documentary evidence. In substance, the Applicantthrough the letter denied that the parties reached an
oral agreement in December 1992 or any time there-
after. The Applicant asserted that Clark submitted a
written contract offer to Rodriguez on December 29,
1992, and that Rodriguez raised a number of issues to
be resolved during a telephone call on January 28,
1993. The Applicant enclosed a letter from Clark to
Rodriguez dated February 5, 1993, wherein Clark set
forth his agreement to four union demands and his op-
position to four other union demands. The Applicant's
July 22 letter further stated that the parties met on Feb-
ruary 10, 1993, and that although the Union made
some concessions, Clark rejected the Union's insist-
ence on a sale and transfer clause and that he did not
agree to a ``prior better conditions'' clause. The letter
further contended that Clark told Rodriguez and Smith
that he would attempt to draft a ``prior better condi-
tions'' clause that was consistent with the Applicant's
position and that he would send the Union a revised
contract. According to Applicant's letter, the February
10 meeting ended with the parties agreeing to meet in
March. The letter further contended that following the
February 10, 1993 meeting Clark learned that the Ap-
plicant was unable to obtain new health insurance cov-
erage it had been seeking for nonunion employees.
Consequently, the Applicant had to return to its origi-
nal plan in which participation by unit employees was
necessary to meet minimum participation requirements.
According to Applicant's letter, on March 9, 1993,
Rodriguez informed Clark by telephone that he had
been notified by three employees that they no longer
wanted to be represented by the Union. On March 10,
1993, Clark sent the Union a letter forwarding the pro-
posed agreement modified pursuant to the last nego-
tiating session on February 10, 1993, and noting the
problem concerning health insurance coverage.After receiving the Applicant's July 22, 1993 letter,the General Counsel attempted to seek additional evi-
dence with respect to the events of the February 10,
1993 meeting by taking the affidavit of Union Attor-ney Smith. In his affidavit, Smith recalled his partici-pation in the December 22, 1992 bargaining session.
Smith, however, did not recall participating in any ne-
gotiations with the Applicant after December 22, 1992.In the instant case, the judge found that based onRodriguez' affidavit, Rodriguez was claiming that a
full agreement was reached no later than December 23,
1992, after he had received clearance from the unionpresident to make the concessions to Applicant's nego-
tiator Clark. The judge noted that this was confirmed
by another statement in his May 18, 1993 affidavit
where Rodriguez asserted that some time after January
1, 1993, he received a phone call from an employee
asking about the contract and that he told this em-
ployee that there was an agreement although it had not
been signed. In ruling on the application for attorney's
fees, the judge concluded that the General Counsel
after interviewing Clark and after reviewing the Appli-
cant's February 5,1993 letter to the Union identifying
open issues, realized that there was no conceivable
way that the Union's initial assertion that an agreement
had been reached on December 23, 1992, could be sus-
tained. The judge speculated that what happened was
that after reviewing the evidence obtained in the inves-
tigation, the General Counsel decided to issue the com-
plaint based not on the assertion that an agreement hadbeen reached on December 23,1992, but rather on the
new theory that an agreement had been reached on
February 10, 1993. The judge stressed that such a the-
ory was never presented to the Applicant during the in-
vestigation of the case. The judge further found that
such a theory was not corroborated by Union Attorney
Smith despite the fact that both Rodriguez and Clark
asserted that Smith was present at the February 10,
1993 meeting. Finally, the judge found that such a the-
ory would have to assume that Rodriguez was not a
reliable witness because his initial claim that an agree-
ment had been reached in late December 1992 was de-
monstrably incorrect. Thus, the judge found that the
General Counsel had sufficient documentary evidence
to demonstrate not only that the charge's allegations
were not supported, but that the Union's only witness
to support these allegations was not reliable. Therefore,
the judge found that the General Counsel was not sub-
stantially justified in proceeding on the complaint.Contrary to the judge, we find merit in the GeneralCounsel's contention that based on the investigatory
evidence, including the fact that the Applicant pro-
vided letters but not sworn testimony, and the judge's
finding in the unfair labor practice proceeding that the
case turned on credibility, issuance of the complaint
was substantially justified within the meaning of
Pierce v. Underwood, above.The documents that the Applicant submitted to theGeneral Counsel included the Applicant's December
29, 1992 letter and attached contract draft; Clark's al- 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7See C.I. Whitten Transfer Co., 312 NLRB 28, 29 (1993)(Wherethe applicant refused to permit the investigator to interview and take
affidavits from management but instead offered self-serving letters
generally denying the charge allegations, the General Counsel was
not obligated to rely on the letters).8We note that the judge, citing the fact that both Rodriguez andClark placed Smith at the February 10 meeting, found that the Gen-
eral Counsel should have discredited Rodriguez based in part on
Smith's failure to corroborate his account of the meeting. However,
we note that Clark did not testify until the hearing that Smith was
at the February negotiating session. Under the circumstances, we
agree with the General Counsel that it was not unreasonable to rely
on the representation of Attorney Smith that he did not attend the
meeting, and to conclude that Rodriguez was simply mistaken on
this matter.Moreover, we find that the General Counsel was not required toadministratively discredit Rodriguez' entire testimony merely be-
cause the developing evidence did not support the legal theory that
the parties reached agreement in December.legedly contemporaneous handwritten notes of his Jan-uary 28, 1993 telephone conversation with Rodriguez;
the Applicant's February 5, 1993 letter identifying pro-
posals with which it did and did not agree; sample
contract language allegedly provided by the Union to
the Applicant during the February 10, 1993 meeting;
and the Applicant's March 10, 1993 letter and pro-
posed collective-bargaining agreement. As the General
Counsel contends, these documents only contradict
Rodriguez if Clark's explanations concerning them and
efforts to authenticate them are credited. In evaluating
the evidence and deciding whether to proceed with the
case, the General Counsel weighed Rodriguez' sworn
testimony against Clark's unsworn statements.7Underthe circumstances, we agree with the General Counsel
that the Applicant's documents and the inferences that
could reasonably be drawn from them do not conclu-
sively establish that Rodriguez' testimony was so pat-
ently unreliable that the General Counsel should have
administratively discredited his entire account.8The judge in this case relied on the February 5 letterto conclude that it was inconceivable that, as
Rodriguez' affidavit implied, the parties reached agree-
ment in December. The General Counsel maintains,
however, that because the Applicant ``gave the Re-
gional Office substantial reason to believe that it was
ambivalent about reaching an agreement'' after De-
cember 1992 because of uncertainty concerning health
insurance arrangements, the February 5 letter, contrary
to suggesting good-faith bargaining, may have instead
reflected the Applicant's desire to prolong negotiations
until the health insurance issue was rectified. It was
also reasonable to infer, according to the General
Counsel, that once the Applicant knew that certain em-
ployees no longer desired union representation, it tried
to back out of its agreement. Under this view, accord-
ing to the General Counsel, it was reasonable to con-
clude from the Applicant's March 10, 1993 letter and
contract draft, which appeared to be a complete agree-ment, in conjunction with Rodriguez' affidavits, thatthe parties had reached full agreement on February 10,
1993. We agree with the General Counsel that because
the evidence gave rise to more than one reasonable in-
ference, depending on which witness was believed, the
General Counsel was substantially justified in issuing
a complaint so that the issues could be resolved at an
evidentiary hearing.In view of the fact that the judge's decision in theunderlying unfair labor practice case turned on credi-
bility and inferences from the evidence, we find that,
if the testimony of the Union's negotiator Rodriguez
had been credited and the testimony of the Applicant's
negotiator Clark discredited, the evidence presented by
the General Counsel would have been sufficient to es-
tablish a prima facie case of unlawful conduct by the
applicant. Moreover, we note that resolving credibility,
after hearing and observing all the witnesses and
weighing the evidence in light of those findings, is
precisely within the judge's purview, not that of the
General Counsel. It should also be noted that once the
judge's credibility centered decision was rendered, the
General Counsel did not file exceptions. This dem-
onstrates the General Counsel's understanding that
once the factual parameters had reasonably been drawn
in a manner contrary to the theory of the violation, and
lacking a reasonable basis for disputing the judge's
credibility resolutions, the General Counsel lacked sub-
stantial justification to proceed further.Regarding the judge's speculation that the GeneralCounsel changed its theory mid-investigation from al-
leging that a contract existed on December 23, 1992,
to alleging that a contract existed February 10, 1993,
we find no evidence to support the judge's conclusion.
We also find that, even if the General Counsel came
to believe that the December 23 date was incorrect and
that the February 10 date was correct, the General
Counsel was entitled to evaluate the evidence and re-
vise the theory of the case to conform to the evidence
produced.In view of the above, we find that the GeneralCounsel acted reasonably in issuing a complaint and
proceeding to a hearing at which the judge could as-
sess the credibility of the witnesses. We therefore con-
clude that the General Counsel's position was substan-
tially justified throughout the proceeding. Accordingly,we will dismiss the application for attorney's fees and
costs.ORDERThe National Labor Relations Board reverses therecommended Order of the administrative law judge
and orders that the application of the Applicant, Inter-
Neighborhood Housing Corp., Bronx, New York, for 423INTER-NEIGHBORHOOD HOUSING CORP.attorney's fees and expenses under the Equal Access toJustice Act is denied.Leah Jaffe, Esq., for the General Counsel.Roy W. Gerke, Esq. (Clifton, Budd & DeMaria), for the Em-ployer.Scott P. Trivella, Esq., for the Charging Party.SUPPLEMENTAL DECISIONRAYMONDP. GREEN, Administrative Law Judge. On Sep-tember 27, 1994, I issued my decision dismissing the allega-
tions of the complaint. In pertinent part I concluded:1. That the Company did not reach, during the course ofcollective bargaining, an agreed-on contract with the Union
and therefore did not violate Section 8(a)(5) of the Act either
by (a) failing to execute such an agreement, or (b) failing to
submit such agreement to its Board of Directors for approval.2. That the Company did not violate the Act by withdraw-ing recognition from the Union on March 10, 1993.Both conclusions were wholly dependent on my findingthat the parties had never reached a full agreement on the
terms of a collective-bargaing agreement.Neither the General Counsel nor the Union appealed mydecision. The Board entered its Order on November 8, 1994.On December 7, 1994, the Company filed with the Boardan application for award of fees and other expenses pursuant
to the Equal Access to Justice Act (EAJA), Pub. L. 96±481,
94 Stat. 2325 and Section 102.143 of the Board's Rules and
Regulations. By Order dated December 9, 1994, this matter
was transferred to me by the Board in accordance with Sec-
tion 102.148(b) of its Rules.The Company asserted that the Acting Regional Directordid not have ``substantial justification for filing the Com-
plaint.''By way of a separate petition, pursuant to Section 102.146of the Board's Rules and Regulations, the Company asked
the Board to increase the maximum rate for attorney's fees
from $75 per hour to $150 per hour. This latter issue was
retained by the Board and therefore is not before me for con-
sideration.On January 20, 1995, the General Counsel filed its answerto the EAJA application.The Company alleges and the General Counsel admits thatit is a not-for-profit service agency providing community de-
velopment programs for low income families in Bronx, New
York. It is further alleged and conceded that the Company
is qualified as a tax exempt organization within the meaning
of Section 501(3)(c) of the Internal Revenue Code, has fewer
than 500 employees and has a net worth of under $7 million.
Accordingly, the Petitioner, is a qualified applicant under the
provisions of EAJA.The Equal Access to Justice Act, at 5 U.S.C. Section504(a)(1) provides in pertinent part:An agency that conducts an adversary adjudication shallreward, to a prevailing party other than the United
States, fees and other expenses incurred by that party
in connection with that proceeding, unless the adjudica-
tive ... position of the agency as party to the proceed-

ing was substantially justified or that special cir-
cumstances make an award unjust.In Carpenters Local 2848 (Dallas Corp.), 291 NLRB 787fn. 2 (1988), the Board stated:In finding that the General Counsel was substantiallyjustified, the judge cites the Board's standard for sub-
stantial justification as ``something more than mere rea-
sonableness as to both law and fact.'' Under the Su-
preme Court's elucidation of this standard in Pierce v.Underwood, 108 S.Ct. 2541 (1988), the Government issubstantially justified if its position was reasonable in
both law and fact.In Pierce v. Underwood, 487 U.S. 552, the SupremeCourt, in describing the appropriate standard for the award
of attorney's fees, stated:We are of the view, therefore, that as between the twocommonly used connotations of the word ``substan-
tially,'' the one most naturally conveyed by the phrase
before us here is not ``justified to a high degree,'' but
rather ``justified in substance or in the main''Ðthat is,
justified to a degree that could satify a reasonable per-
son ... To be ``substantially justified'' means, of

course, more than merely undeserving of sanctions from
frivolousness; that is assuredly not the standard for
Government litigation of which a reasonable person
would approve.Further where the General Counsel issues a complaint incircumstances where there is a genuine credibility issue that
must be resolved by an administrative law judge, it is inap-
propriate to award attorney's fees. Bouley, 308 NLRB 653,654 (1992). Thus, in Temp Tech Industries v. NLRB, 756F.2d 586, 590 (7th Cir. 1985), the Court stated:Moreover, we cannot find that the General Counsel'sdecision to litigate an issue that turned on credibility
assessment was itself unreasonable; the fact that an ALJ
might make an adverse finding on a credibility issue
does not, in and of itself, deprive the General Counsel's
position of a basis in fact. Thus, we find that the Board
did not abuse its discretion in finding the decision to
litigate substantially justified.The question therefore is whether, given the informationavailable to the Acting Regional Director at the conclusion
of the investigation, he had sufficient evidence to warrant
presenting this case to an adminstrative law judge and the
Board for resolution. If he did, it is improper to second guess
the Acting Regional Director's decision to issue the com-
plaint and initiate litigation. Henry Bierce Co., 311 NLRB 63(1993). If he did not, then the Petitioner, having been sub-
jected to unwarranted litigation, is entitled to be recompensed
for the cost of defending itself.The Regional Office took two affidavits from MarioRodriguez respectively on May 18 and 24 that describe his
version of the negotiations that commenced on May 1, 1992.
In the affidavit dated May 18, Rodriguez asserted that on
December 22, 1992, he and Union Attorney Christopher
Smith met with Brian Clark. Rodriguez claimed that Clark
agreed to a prior better conditions clause with a 1-year limit.
He also claimed that he told Clark that he would have to get
clearance from the Union's president, (1) to waive a sale and
transfer clause, (2) to waive a clause permitting the Union 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Smith's affidavit was not part of the original record in the unfairlabor practice case. It was furnished, pursuant to my request, in con-
nection with the EAJA application.to strike in the event that the Comapny failed to make bene-fit fund payments, and (3) to approve the proposed modifica-
tion of the prior better conditions clause.Rodriguez stated that he telephoned Clark on the followingday and said, ``We have an agreement on the three items
pending, that Chartier okayed not including in the contract
the sale or transfer clause, not including the language pro-
tecting the funds in case of nonpayment. I told Clark that
Chartier also agreed to include additional language Clark
wanted regarding the better conditions clause.'' Rodriguez
further stated that Clark said that he would submit his final
draft so that a contract could be in place by January 1, 1993.Notwithstanding the assertion by Rodriguez that UnionPresident Chartier, prior to the December 23 telephone con-
versation, had approved the concessions listed above, no affi-
davit was take from Chartier.It is clear to me from Rodriguez' affidavits that he wasclaiming that a full agreement was reached no later than De-
cember 23, 1992, after he had reached clearance from
Chartier to make the concessions noted above and after he
communicated those concessions to Brian Clark by tele-
phone. This is confirmed by another statement in his May 18
affidavit where Rodriguez asserted that some time after Janu-
ary 1, 1993, he received a phone call from an employee ask-
ing about the contract and that he told this employee that
there was an agreement although it had not yet been signed.In his affidavit dated May 18, Rodriguez stated that therewas another meeting held on February 10, 1993, where he
and Union Attorney Christopher Smith met with Brian Clark.
Rodriguez stated that Clark did not bring the written agree-
ment and said that he still had to work on the language for
the prior better conditions clause. He states that Clark indi-
cated that he wanted to include a 1-year limitation on such
a clause and that Rodriguez agreed to this. (According to
Rodriguez, Clark had already agreed to such a clause at the
December 22 meeting.) Rodriguez claimed that Clark said he
would mail the agreement.In his affidavit dated May 24, Rodriguez stated that he hada telephone conversation with Brian Clark on or about Janu-
ary 27, 1993, where he asked why the contract had not been
mailed to him. Rodriguez stated that Clark said that he still
had a problem with the prior better conditions clause and that
he told Clark that it would be limited to 1 year.The Board investigator interviewed Brian Clark on July19, 1993. Although Clark did not give an affidavit, a letter
dated July 22, 1993, was sent to the Region summarizing the
interview and enclosing certain documentary evidence. In
substance, the Company through this letter denied that the
parties had reached an oral agreement in December 1992 or
at anytime thereafter. The Company asserted that Brian Clark
submitted a written contract offer to Rodriguez on December
29, and that Rodriguez raised a number of issues and objec-
tions during a telephone call on January 28, 1993. Enclosed
was a letter from Brian Clark to Mario Rodridguez, dated
February 5, 1993, wherein Clark set forth his agreement to
four union demands and his opposition to four other de-
mands.The Company's letter to the Region, dated July 22, 1993,also made it plain that it was asserting that the parties met
on February 10, 1993, and that although the Union made
some concessions, Brian Clark rejected the Union's contin-
ued insistence on a sale and transfer clause and that he didnot agree to any kind of prior better conditions clause thatwould have maintained benefits not set forth in the collec-
tive-bargaining agreement. The Company contended that
Brian Clark told Rodrguez and Smith that he would attempt
to draft a prior better conditions clause that was consistent
with his position and that he would send the Union a revised
contract.After receiving the Company's July 22 letter, the Region'sinvestigator interviewed Christopher Smith on August 2,
1993. Smith stated that he participated at one bargaining ses-
sion; that being the one held in December 1992. (He took
notes of his meeting.) Smith states that at this meeting
(which presumably is the meeting on December 22, 1992),
the parties reached agreement on a number of issues includ-
ing wages, hiring, severence pay, etc. Smith also stated that,
among other things, Clark (a) rejected the Union's proposal
that an employee discharged for cause would be entitled to
vacation pay; (b) rejected the Union's proposed prior better
working conditions clause; (c) rejected the Union's proposed
clause permitting strikes or lawsuits on benefit fund delin-
quencies; and (d) stated that he would get back to the Union
on the Union's proposed staff reduction clause.1Although, Rodriguez and Brian Clark both asserted thatSmith was present at the meeting held on February 10, 1993,
Smith's affidavit stated: ``I do not think that I had any con-
versations with Brian Clark, or anyone else on behalf of
INHOC regarding these contract negotiations after this De-
cember meeting.''In my opinion, the Regional office, after interviewingBrian Clark and after reviewing the February 5 letter, real-
ized that there was no conceivable way that the Charging
Party's initial assertion that an agreement had been reached
on December 23, 1992, could be sustained. What I think
happened was that after reviewing the evidence obtained in
the investigation, the Region decided to issue a complaint
based not on the assertion that an agreement had beenreached on December 23, 1992, but rather on the new theory
that an agreement had been reached on February 10, 1993.
But in doing so, the following must be noted.1. That such a theory, apparently was never presented tothe Company during the investigation of this case.2. That such a theory was not corroborated by ChristopherSmith despite the fact that both Rodiguez and Clark asserted
that Smith was present at the February 10, 1993 meeting
where, under the General Counsel's hypothesis, an agreement
was reached.3. That such a theory would have to assume thatRodriguez was not a reliable witness because his initial claim
that an agreement had been reached in late December 1992
was demonstrably incorrect.The General Counsel argues that an award of attorney feescannot be granted if there was a credibility issue at the time
the complaint was issued and which would therefore justify
the adjudication of such an issue by an administrative law
judge. She asserts that in determining ``whether the General
Counsel was substantially justified in proceeding on a com-
plaint the Board recognized that credibility resolutions are
appropriately made in an adversarial hearing rather than ad- 425INTER-NEIGHBORHOOD HOUSING CORP.ministratively, during the course of the investigation.'' Al-though generally a correct statement of the law, I think that
it is, perhaps, too broad a generalization in that if taken lit-
erally, it would remove any responsibility on the Regional
Director or Acting Regional Director to resolve any factual
issues.The Board's Casehandling Manual, at Section 10600,states, in pertinent part:Credibility: In the event of hearing, credibility ques-tions may be critical. In view of this, the following
points should be kept in mind.On the basis of its investigation, the Regional Officeis expected to resolve factual conflicts.....
Where a witness has been contradicted on a relevantfact since he/she last gave testimony, he/she should be
reinterviewed. And, to the extent further reinterviews of
witnesses will help to resolve the issues, they should be
undertaken.Finally, in situations where factual issues are close,it may be appropriate to have a reinterview conducted
by a second Board agent (typically, an attorney as-
signed to the case.)It should be kept in mind that a witness' appearanceand behavior at the time of interview, the existence or
nonexistence of discrepancies in irrelevant details, and
even the consistency of prior statements of the witness'
general reputation are only indicators. Nor does an un-willingness to sign or to swear to the truth of a state-
ment have significance except when related to the rea-
sons for the refusal. The best indications or truthfulness
lie in the probabilities inherent in a given story (as op-posed to another story) viewed in the light of the entire
pattern of available evidence.In the infrequent case in which (1) applying all rel-evant principles, the Region is unable to resolve credi-bility, and (2) the resolution of conflict means the dif-ference between dismissal and issuance of complaint, acomplaint should be issued. This is not to be construed,
however, as permitting the avoidance of the making of
difficult decision.In my opinion, the information available to the Regionaloffice should have led to the dismissal of the unfair laborpractice charge. It seems to me that prior to the issuance ofthe complaint, the Region had sufficient documentary evi-
dence to demonstrate not only that the charge's allegations
were not supported by that the Union's only witness to sup-
port these allegations was not a sufficiently reliable witness.
I therefore find that the General Counsel was not substan-
tially justified in proceeding on the complaint.Exhibit F to the Application for Fees contains the billingstatements issued by the law firm to the Company. The ini-
tials GPC stand for Peter Clark who tried the case before me.
The initials BJC stand for Brian Clark who handled the ne-
gotiations for the Company and appeared before me as the
principle company witness. The General Counsel's objections
are to the rate claimed ($150/hr) and to the inclusion of 32.5
hours billed for Brian Clark in relation to his capacity as a
witness in the unfair labor case.As to those hours billed by Brian Clark in his capacity asa witness, these are disallowed. Setterlin Co., 283 NLRB810, 813, fn. 4 (1987). As to the hourly rate, the Petitioner
asked the Board to increase the maximum rate for attorney
fees from $75 per hour to $150 per hour. As noted above,
this issue was retained by the Board and therefore is not be-
fore me for consideration.There is no other dispute regarding either expenses suchas telephone charges, mailing costs, etc., or the number ofhours billed by the Company's attorneys in relation to the
preparation and litigation of the unfair labor practice case. I
therefore conclude that the number of hours which are to be
reimbursed equal 154.84. Assuming that the Board does not
change the allowed hourly rate, the total for attorney fees
would be $11,613.12. Adding expenses of $1,221.75 would
give a grand total of $12,834.87.CONCLUSIONSOF
LAW1. The Applicant is a prevailing party with respect to thecomplaint and meets the eligibility standards set forth in the
Equal Access to Justice Act.2. The Applicant has established that the issuance of thecomplaint was not substantially justified.3. The Applicant is entitiled to be reimbursed for reason-able attorney's fees and expenses incurred in connection with
the underlying unfair labor practice proceeding.[Recommended Order omitted from publication.]